The Superior Court has jurisdiction of the offense charged in the indictment, and on the finding of the jury there ought to be judgment for the State.
Judgment for the State.
Judge JOHNSTON observed in this case, that the defendant might have pleaded that the assault charged was a common assault, and traversed the intent to murder, that therefore the Court had not jurisdiction, etc.
NOTE. — The Superior Courts had afterwards concurrent jurisdiction with the county courts of all kinds of assaults. 1 Rev. Stat., ch. 31, sec. 20.
(289)